Citation Nr: 0903178	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for chronic otitis 
media with attic retraction cholesteatoma status post 
mastoidectomy.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to August 7, 2007.

4.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss on or after August 7, 2007.



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The veteran served on active duty from October 1973 to July 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2002 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in April 2007.  That development was completed, and a rating 
decision was issued in August 2008 in which the disability 
evaluation for bilateral hearing loss was increased to 20 
percent effective from August 7, 2007.  The case has since 
been returned to the Board for appellate review.

The Board notes that a statement of the case (SOC) was issued 
in September 2003 in connection with the claim for an 
increased evaluation for his bilateral hearing loss.  The 
veteran subsequently testified at a hearing at the RO in 
September 2003, and a supplemental statement of the case 
(SSOC) was issued in February 2004.  Although the veteran did 
not submit a written substantive appeal in connection with 
that issue, the Board notes that the hearing transcript may 
be accepted as a substantive appeal. Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993).  Therefore, the Board has concluded 
that the veteran's hearing testimony constitutes a timely 
substantive appeal for that issue and finds that its 
jurisdiction extends to consideration of the issue of 
entitlement to an increased evaluation for bilateral hearing 
loss.

A hearing was held on January 13, 2006, in Washington, DC, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issue of entitlement to service connection for a bipolar 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have chronic 
otitis media with attic retraction cholesteatoma status post 
mastoidectomy that is causally or etiologically related to 
his military service.

3.  Prior to August 7, 2007, the veteran manifested Level II 
hearing in his right ear and Level I in his left ear.  

4.  On or after August 7, 2007, the veteran manifested Level 
VIII hearing in his right ear and Level III hearing in his 
left ear.


CONCLUSIONS OF LAW

1.  Chronic otitis media with attic retraction cholesteatoma 
status post mastoidectomy was not incurred in active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to August 7, 2007, have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 
4.85, 4.86, Diagnostic Code 6100 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss on or after August 7, 2007, have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the RO did provide the appellant with notice in 
May 2002 and November 2003, prior to the initial decisions on 
the claims in September 2002 and April 2004, as well as in 
April 2007.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for service 
connection and an increased evaluation.  Specifically, the 
November 2003 and April 2007 letters stated that the evidence 
must show that that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  The May 2002 letter also indicated that 
the evidence must show an increase in the severity of his 
current physical or mental disability in order to establish 
entitlement to an increased evaluation for his service-
connected disability.  The May 2002 letter specifically 
indicated that this could be shown by medical evidence 
demonstrating an increase in persistent or recurrent symptoms 
of disability.  It was also noted that he may submit his own 
statements or statements from other people describing his 
physical or mental disability symptoms, and he was advised 
that he should inform VA about any additional information or 
evidence that he would like VA to obtain.  The April 2007 
letter further indicated that he could submit employment 
physical examinations and medical records as well as Social 
Security determinations, statements from employers, and lay 
statements from people who have witnessed how the disability 
symptoms affect him.  As such, the notice letters in this 
case did indicate that the veteran must provide or ask VA to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Additionally, as will be discussed below, the veteran's 
bilateral hearing loss is currently assigned a noncompensable 
evaluation prior to August 7, 2007, and a 20 percent 
disability evaluation effective from August 7, 2007, pursuant 
to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  The Board 
does acknowledge that the notice letters did not specifically 
provide the rating criteria.  However, the Board also notes 
that the September 2003 statement of the case (SOC) contained 
the pertinent rating criteria, including Diagnostic Code 
6100.  Following the issuance of this document, the RO 
readjudicated the veteran's claim for an increased evaluation 
in February 2004 and August 2008 supplemental statements of 
the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision. Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  As such, the 
Board finds that the veteran was provided adequate notice of 
the applicable rating criteria.

The notice letters also informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the April 2007 letter indicated that 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The April 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
May 2002 letter indicated that he could submit medical 
evidence demonstrating an increase in persistent or recurrent 
symptoms of disability.  It was noted that he may also submit 
his own statements or statements from other people describing 
his physical or mental disability symptoms.  In addition, the 
April 2007 letter listed examples of evidence, which included 
information about on-going treatment, Social Security 
Administration determinations, statements from employers, and 
lay statements from people who have witnessed how the 
disability symptoms affect him.

Based on the foregoing, the Board finds that the notice 
letters informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2002, November 2003, and 
April 2007 letters indicated that reasonable efforts would be 
made to help him obtain evidence necessary to support his 
claims, including that VA was requesting all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2002, November 2003, and April 2007 letters notified the 
appellant that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them. Those letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the notice letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the April 2007 letter informed the veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service treatment and 
personnel records as well as all identified and available VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claims.  He was also 
afforded VA examinations in August 2002 and August 2007 in 
connection with his claims for service connection for chronic 
otitis media and for an increased evaluation for bilateral 
hearing loss.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case (SOC) and supplemental statements of 
the case (SSOC), which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for chronic otitis media with attic 
retraction cholesteatoma status post mastoidectomy is not 
warranted.  The veteran has contended that he currently has 
chronic otitis media that is related to an ear injury 
sustained in service.  His service treatment records do show 
that he was smacked in the right ear with an open hand in 
September 1978 and that there was a right posterior-superior 
perforated tympanic membrane.  He also complained of a small 
lump in his left ear in November 1980, and the assessment was 
listed as secondary healing of the ear due to infection.  It 
was further noted in May 1982 that he complained of pain when 
he swallowed and that such pain shot up his left ear.  
However, the remainder of his service treatment records are 
negative for any other complaints, treatment, or diagnosis of 
an ear disorder other than hearing loss.  In fact, the 
veteran's July 1983 separation examination found his ears and 
drums to be normal, and the August 2007 VA examiner stated 
that there were no episodes of chronic otitis media during 
his military service.  Moreover, the veteran did not seek 
treatment immediately following his period of service or for 
several years thereafter.  Therefore, the Board finds that 
chronic otitis media did not manifest during service or for 
many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of chronic 
otitis media, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for several years between 
the period of active duty and the first complaints or 
symptoms of chronic otitis media is itself evidence which 
tends to show that the disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that chronic 
otitis media manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's military service.  
The August 2007 VA examiner reviewed the veteran's claims 
file and performed a physical examination after which he 
stated that the veteran does not currently have chronic 
otitis media.  He also opined that the veteran's previous 
history of chronic otitis media is not directly related to 
his military service and that his cholesteatoma and 
subsequent surgeries are more likely than not a result of 
chronic otitis media infections that began after his period 
of service.  There is no medical evidence showing otherwise.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic otitis media with attic retraction 
cholesteatoma status post mastoidectomy.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for chronic otitis media with attic retraction 
cholesteatoma status post mastoidectomy is not warranted.  
The veteran is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 


II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a noncompensable disability 
evaluation prior to August 7, 2007, and a 20 percent 
disability evaluation effective from August 7, 2007, pursuant 
to 38 C.F.R. § 4.85, Diagnostic Code 6100.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed. Lindenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85 and the statement 
of the case) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better 
hearing acuity and the horizontal row appropriate for the 
numeric designation for the level for the ear having the 
poorer hearing acuity.  For example, if the better ear had a 
numeric designation of Level "V" and the poorer ear had a 
numeric designation of Level "VII" the percentage 
evaluation is 30 percent. See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral. That numeral 
will then be evaluated to the next higher Roman numeral.


A.  Prior to August 7, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
bilateral hearing loss prior to August 7, 2007.  The results 
of the August 2002 VA examination correspond to Level II 
hearing in his right ear and Level I in his left ear.  When 
those values are applied to Table VII, it is apparent that 
the noncompensable evaluation for the veteran's bilateral 
hearing loss prior to August 7, 2007, is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85.

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the medical evidence of record does not show the veteran to 
have puretone thresholds of 55 decibels or more at each of 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a 
puretone threshold of 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz.  Thus, the Board finds 
that the noncompensable evaluation is appropriate and that 
there is no basis for awarding an increased evaluation prior 
to August 7, 2007.


B.  On or After August 7, 2007

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
bilateral hearing loss on or after August 7, 2007.  The 
results of the August 2007 VA examination correspond to Level 
VII hearing for the right ear and Level II hearing for the 
left ear.  When those values are applied to Table VII, it is 
apparent that a 10 percent disability evaluation 
appropriately reflects the severity of the veteran's 
bilateral hearing loss under the provisions of 38 C.F.R. § 
4.85.

The Board has also considered whether an increased evaluation 
for bilateral hearing loss is warranted under 38 C.F.R. § 
4.86.  However, the veteran's left ear disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
veteran's left ear does not have puretone thresholds of 55 
decibels or more at each of the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz, nor does he have a puretone threshold 
of 30 decibels or less at 1,000 hertz and 70 decibels or more 
at 2,000 hertz in his left ear.  The Board does observe that 
the results of the August 2007 VA examination did show the 
veteran's right ear to meet the requirements of 38 C.F.R. 
§ 4.86.  However, the application of 38 C.F.R. § 4.86 would 
not yield a higher evaluation.  In this regard, the veteran's 
right ear hearing would be considered Level VIII, and his 
left ear hearing would correspond to Level III under 38 
C.F.R. § 4.86.  When those values are applied to Table VII, a 
20 percent disability evaluation is warranted.  Thus, the 
Board finds that the current 20 percent disability evaluation 
is appropriate and that there is no basis for awarding an 
increased evaluation on or after August 7, 2007.


C.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral hearing loss under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Service connection for chronic otitis media with attic 
retraction cholesteatoma status post mastoidectomy is denied.

A compensable evaluation for bilateral hearing loss prior to 
August 7, 2007, is denied.

An evaluation in excess of 20 percent for bilateral hearing 
loss on or after August 7, 2007, is denied.


REMAND

Reason for Remand:  To afford the veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for bipolar disorder.  He testified at his 
January 2006 hearing that he had disciplinary problems in 
service that he believed were indicative of early symptoms of 
bipolar disorder.  In particular, he referenced a Captain's 
Mast and indicated that he had had eight disciplinary actions 
during his military service.  A review of the veteran's 
service personnel records do show that he had multiple 
disciplinary actions.  In this regard, Captain's Mast records 
indicate that he was charged with possession of marijuana in 
June 1979, was declared a deserter for 30 days in May 1980, 
and had several episodes of unauthorized absences throughout 
his period of service.  In addition, the Board notes that the 
veteran's post-service treatment records indicate that he has 
been diagnosed with various psychiatric disorders, including 
bipolar disorder.  Nevertheless, the evidence of record does 
not include a medical opinion based upon a review of the 
claims file addressing the etiology of such a disorder and 
whether his disciplinary problems in service may have been a 
manifestation of symptoms related to a psychiatric disorder.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary to determine the nature and etiology of 
any psychiatric disorder that may be present.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any and all psychiatric 
disorders that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including the veteran's service 
personnel and treatment records, and to 
comment on whether the veteran's 
disciplinary problems in service were 
early symptoms indicative of bipolar 
disorder.  
The examiner should also opine whether 
it is at least as likely as not that the 
veteran currently has a psychiatric 
disorder that is causally or 
etiologically related to his military 
service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  The RO should also undertake any other development 
it determines to be indicated.  If the benefit sought is not 
granted, the veteran should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals                                                                                                                              




 Department of Veterans Affairs


